DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I and the species first soft superparamagnetic ferrite is MnFe2O4 and the second soft superparamagnetic ferrite is Zn0.2Mn0.8Fe2O4 in the reply filed on 4/5/21 is acknowledged.
The species restriction of claim 10 is withdrawn and claim 10 is fully examined.
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/5/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5,11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikolic et al. (Mater. Letters 2014, 120, 86-89).
Mater. Letters 2014, 120, 86-89) teaches of magnetic nanocomposites comprising
soft ferrite Fe3O4/soft ferrite MnFe2O4 (Fe3O4 core and MnFe2O4 shell) which have a spherical particle size in the range 5-15 nm (abstract; p87, right column, second paragraph). Both soft ferrites, Fe3O4 and MnFe2O4 are intensively investigated because of their great potential for medical and other applications (p86, right column, second paragraph). The Fe3O4 and MnFe2O4 are pure (abstract).
Magnetic nanoparticles (MNPs) are recently intensively investigated for possible application in medicine, such as drug delivery, MRI contrast agent, magnetic hyperthermia, etc. Coated and functionalized magnetite (Fe3O4), maghemite (γ-Fe2O3) and ferrites (MnFe2O4, CoFe2O4, ZnFe2O4) are tested most extensively (p86, right column, first paragraph).
The magnetic properties of the nanocomposite can be tuned by changing ratio of wt% of each soft ferrites, as well as synthesis conditions (p89, 4. Conclusions).
The soft Fe3O4 core and soft MnFe2O4 shell are different compounds and therefore, have different properties, such as magnetocrystalline anisotropies. 
The magnetic nanocomposites of Nikolic et al. exhibit no hysteresis at room temperature as seen in Fig 3.

    PNG
    media_image1.png
    251
    318
    media_image1.png
    Greyscale
.
The first and second soft superparamagnetic ferrites anticipate the first and second soft superparamagnetic ferrites of the instant claims 3 and 4 and therefore the nanocomposite has the same 
temperature of less than room temperature.

Claim(s) 1,3-7 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (J. Alloys Compd. 2009, 480, 947-953).
Hong et al. (J. Alloys Compd. 2009, 480, 947-953) teaches of Fe3O4/Mn0.8Zn0.2Fe2O4 core/shell nanocomposites comprising pure Mn0.8Zn0.2Fe2O4 with a particle size of 30 nm (abstract; p948, left column, first full paragraph; Fig. 4; p953, 4. Conclusions). The particle size distribution is determined by dispersing the nanocomposite in water (p952, 3.5. Particle size distribution; p948, 2.6. Characterization).
The soft Fe3O4 core and soft Mn0.8Zn0.2Fe2O4 shell are different compounds and therefore, have different properties, such as magnetocrystalline anisotropies. 
The first and second superparamagnetic ferrites Fe3O4/Mn0.8Zn0.2Fe2O4 anticipate the first and second soft superparamagnetic ferrites of the instant claims 3,4,6 and 8 and therefore the nanocomposite has the same properties as the nanocomposite of the instant claims, such as being characterized by a specific absorption rate of at least 300 W/g and 600 W/g.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikolic et al. (Mater. Letters 2014, 120, 86-89) in view of Hong et al. (J. Alloys Compd. 2009, 480, 947-953) and in further view of Perumbilavil et al. (Small 2018, 14, 1701001, p1-9).
Nikolic et al. (Mater. Letters 2014, 120, 86-89) discloses magnetic nanocomposites comprising soft ferrite Fe3O4/soft ferrite MnFe2O4 (Fe3O4 core and MnFe2O4 shell) which have a spherical particle size in the range 5-15 nm (abstract; p87, right column, second paragraph). Both soft ferrites, Fe3O4 and MnFe2O4 are intensively investigated because of their great potential for medical and other applications, as well as that stated above.
Nikolic et al. does not disclose a.) that the first soft superparamagnetic ferrite is MnFe2O4 and the second soft superparamagnetic ferrite is ZnxMn1-xFe2O4, such as Zn0.2Mn0.8Fe2O4; b.) that the first soft superparamagnetic ferrite is Zn0.2Mn0.8Fe2O4 and the second soft superparamagnetic ferrite is MnFe2O4; c.) the specific absorption rate of at least 600 W/g; or d.) a carrier.
Hong et al. (J. Alloys Compd. 2009, 480, 947-953) discloses Fe3O4/Mn0.8Zn0.2Fe2O4 core/shell nanocomposites, as well as that stated above.
Perumbilavil et al. (Small 2018, 14, 1701001, p1-9) discloses that ferrite core/shell nanocomposites may comprise MnFe2O4/CoFe2O4 and CoFe2O4/MnFe2O4 for comparison of the properties of the core/shell architecture (1701001, p2 of 9, left column, fourth paragraph; 1701001, p6 of 9, 3. Conclusions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first soft superparamagnetic ferrite may comprise MnFe2O4 and the 0.2Mn0.8Fe2O4, as Nikolic et al. teaches that coated and functionalized magnetite (Fe3O4), maghemite (γ-Fe2O3) and ferrites (MnFe2O4, CoFe2O4, ZnFe2O4) are tested most extensively and Hong et al. teaches of a nanocomposite wherein the soft superparamagnetic ferrite shell is Mn0.8Zn0.2Fe2O4. Nikolic et al. teaches that magnetic nanocomposites comprising soft ferrite Fe3O4/soft ferrite MnFe2O4 (Fe3O4 core and MnFe2O4 shell) and Perumbilavil et al. teaches that the magnetically soft core and magnetically soft shells are interchanged to examine the properties of the resulting nanocomposite and therefore, it would have been predictable to one of ordinary skill in the art to interchange the core/shell and prepare a nanocomposite comprising soft ferrite MnFe2O4 as the core and soft ferrite Mn0.8Zn0.2Fe2O4 as the shell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first soft superparamagnetic ferrite may comprise Zn0.2Mn0.8Fe2O4 and the second soft superparamagnetic ferrite may comprise MnFe2O4, as Nikolic et al. teaches of the magnetic nanocomposites comprising MnFe2O4 as the shell and Hong et al. teaches of the Fe3O4/Mn0.8Zn0.2Fe2O4 core/shell nanocomposites and Perumbilavil et al. teaches that the magnetically soft core and magnetically soft shells are interchanged to examine the properties of the resulting nanocomposite and therefore, it would have been predictable to one of ordinary skill in the art to interchange the core/shell and prepare a nanocomposite comprising soft ferrite Mn0.8Zn0.2Fe2O4 as the core and soft ferrite MnFe2O4 as the shell.
The superparamagnetic ferrites MnFe2O4 and Mn0.8Zn0.2Fe2O4 encompass both the first and second soft superparamagnetic ferrites of the instant claims and therefore the nanocomposites have the same properties as the nanocomposites of the instant claims, such as being characterized by a specific absorption rate of at least 600 W/g.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disperse the nanocomposites of the combined disclosures in a carrier, such as .


Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (J. Alloys Compd. 2009, 480, 947-953) in view of Nikolic et al. (Mater. Letters 2014, 120, 86-89) and in further view of Perumbilavil et al. (Small 2018, 14, 1701001, p1-9).
Hong et al. (J. Alloys Compd. 2009, 480, 947-953) discloses Fe3O4/Mn0.8Zn0.2Fe2O4 core shell nanocomposites, as well as that stated above.
Hong et al. does not disclose a.) that the first soft superparamagnetic ferrite is MnFe2O4; b.) an average diameter of 12 nm; or c.) exhibiting no hysteresis at room temperature and a single-peaked zero-field cooling curve having a blocking temperature of less than room temperature.
Nikolic et al. (Mater. Letters 2014, 120, 86-89) discloses magnetic nanocomposites comprising soft ferrite Fe3O4/soft ferrite MnFe2O4 (Fe3O4 core and MnFe2O4 shell) which have a spherical particle size in the range 5-15 nm (abstract; p87, right column, second paragraph). Both soft ferrites, Fe3O4 and MnFe2O4 are intensively investigated because of their great potential for medical and other applications, as well as that stated above.
Perumbilavil et al. (Small 2018, 14, 1701001, p1-9) discloses that ferrite core/shell nanocomposites may comprise MnFe2O4/CoFe2O4 and CoFe2O4/MnFe2O4 for comparison of the properties of the core/shell architecture (1701001, p2 of 9, left column, fourth paragraph; 1701001, p6 of 9, 3. Conclusions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the soft superparamagnetic ferrite Zn0.2Mn0.8Fe2O4 may coat the soft superparamagnetic ferrite MnFe2O4, as Nikolic et al. teaches that coated and functionalized magnetite 3O4), maghemite (γ-Fe2O3) and ferrites (MnFe2O4, CoFe2O4, ZnFe2O4) are tested most extensively and Hong et al. teaches of a nanocomposite wherein the soft superparamagnetic ferrite shell is Mn0.8Zn0.2Fe2O4. Nikolic et al. teaches that magnetic nanocomposites comprising soft ferrite Fe3O4/soft ferrite MnFe2O4 (Fe3O4 core and MnFe2O4 shell) and Perumbilavil et al. teaches of interchanging that the magnetically soft core and magnetically soft shells are interchanged to examine the properties of the resulting nanocomposite and therefore, it would have been predictable to one of ordinary skill in the art to interchange the core/shell and prepare a nanocomposite comprising soft ferrite MnFe2O4 as the core and soft ferrite Mn0.8Zn0.2Fe2O4 as the shell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first soft superparamagnetic ferrite may comprise Zn0.2Mn0.8Fe2O4 and the second soft superparamagnetic ferrite may comprise MnFe2O4, as Nikolic et al. teaches of the magnetic nanocomposites comprising MnFe2O4 as the shell and Hong et al. teaches of the Fe3O4/Mn0.8Zn0.2Fe2O4 core/shell nanocomposites and Perumbilavil et al. teaches that the magnetically soft core and magnetically soft shells are interchanged to examine the properties of the resulting nanocomposite and therefore, it would have been predictable to one of ordinary skill in the art to interchange the core/shell and prepare a nanocomposite comprising soft ferrite Mn0.8Zn0.2Fe2O4 as the core and soft ferrite MnFe2O4 as the shell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the nanocomposite may comprise an average diameter of 12 nm as Nikolic et al. teaches that magnetic nanocomposites comprising soft ferrite/soft ferrite (core/shell) may have a spherical particle size in the range 5-15 nm.
The first and second superparamagnetic ferrites MnFe2O4 and Mn0.8Zn0.2Fe2O4 encompass the first and second soft superparamagnetic ferrites of the instant claims and therefore the nanocomposites have the same properties as the nanocomposites of the instant claims, such as exhibiting no hysteresis at room temperature and a single-peaked zero-field cooling curve having a blocking temperature of less than room temperature.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618